DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 07/21/2022 has been entered.  Claims 1-22 are pending, claims 3-8, 12-17, 20 and 21 have been withdrawn from consideration and claims 1, 2, 9-11, 19 and 22 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isoda (U.S. 2018/0071034).
With respect to claim 1, Isoda teaches a medical support arm system comprising:
an articulated arm (3) configured to support a scope (2) that acquires an image of an observation target in an operation field; and
processing circuitry (5) configured to 
control the articulated arm based on a relationship between a real link and a virtual link, the real corresponding to a lens barrel axis of the scope and the virtual link corresponding to an optical axis of the scope (para [0066]-[0067]); and
set the virtual link based on a distance or a direction from a distal end of the scope to the observation target (para [0064]-[0065]).
With respect to claim 9, Isoda teaches the distance or the direction is obtained from a sensor (para [0064]-[0065]).
With respect to claim 22, Isoda teaches a control device comprising:
processing circuitry (5) configured to 
control the articulated arm based on a relationship between a real link and a virtual link, the real corresponding to a lens barrel axis of the scope and the virtual link corresponding to an optical axis of the scope (para [0066]-[0067]); and
set the virtual link based on a distance or a direction from a distal end of the scope to the observation target (para [0064]-[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (U.S. 2018/0071034) in view of Hale et al. (U.S. 6,663,559).
Isoda teaches a medical support arm system as set forth above.   However, Isoda does not teach coordinates of the image to be displayed by a display device are input via an input device.
With respect to claim 10, Hale et al. teaches a navigation system wherein in a case where coordinates of the image to be displayed by a display device are input via an input device (7:40-47), processing circuitry (interface system) determines the observation target based on the coordinates, and sets the virtual link (θF) based on the distance or the direction from the observation target to the distal end of the scope (see 7:48-9:16).
With respect to claim 11, Hale et al. teaches at least one of the display device (50) or the input device (40).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical support arm system of Isoda to utilize the coordinate input as taught by Hale et al. in order to provide an easy-to-use interface for a variable direction of view endoscope capable of adjusting multiple degrees of freedom of the endoscope simultaneously to execute precision compound adjustments (2:32-36 of Hale et al.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (U.S. 2018/0071034) in view of Hale et al. (U.S. 2013/0204084).
Isoda teaches a medical support arm system as set forth above.   However, Isoda does not teach a variable endoscope. 
With respect to claim 19, Hale et al. teaches an oblique angle variable endoscope (FIG. 2A, 2B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the a medical support arm system of Isoda to utilize a variable endoscope as taught by Hale et al. in order to provide a variable direction of view endoscope that can provide a feasible design and reduce the number of moving parts (para [0009] of Hale et al.).

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
On page 8, Applicant argues that in Isoda, the device merely recognizes a type of the endoscope 2 and does not set a virtual link, as claimed.  This is not persuasive.  In paragraph [0064] Isoda teaches the scope-type recognition unit 11 is able to determine if the scope is direct-viewing type or oblique-viewing type.  It is noted that direct-view and oblique-view describe the optical axis of the endoscope.  Therefore, Isoda meets the plain meaning of the language of independent claim 1.
On pages 8-9, Applicant argues the device of Isoda does not set a virtual link based on a distalce or a direction from a distal end of the scope to the observation target.  This is not persuasive.  In paragraph [0065] Isoda teaches the scope-type recognition unit 11 is able to determine the difference between a 30º oblique view and a 45º oblique view.  It is noted that a 30º oblique view and a 45º oblique view describe the direction of the observation area from a distal end of the scope.  Therefore, Isoda meets the plain meaning of the language of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795